Title: From Thomas Jefferson to Stephen Sayre, 17 July 1793
From: Jefferson, Thomas
To: Sayre, Stephen



Sir
Philadelphia July 17. 1793.

I have duly received your favor of the 13th. on the same subject with one written to the President, and I have the honor to inform you that the circumstances of the case not leaving room for the appointment therein proposed, the offer of service you are pleased to make cannot be made use of. I have the honor to be Sir Your most obedt. humble servt

Th: Jefferson

